Citation Nr: 1437418	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-38 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1964 to November 1964 and on active duty from October 1970 to March 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the RO in New Orleans, Louisiana.

In a decision dated in June 2013, the Board denied this issue.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans' Court).  In a December 2013 Order, pursuant to a Joint Motion for Remand, the Veterans' Court vacated the Board's June 2013 decision and remanded this issue back to the Board for development consistent with the Joint Motion.

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to an extraschedular TDIU prior to July 14, 2009 is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Since July 14, 2009, the Veteran has at least one service-connected disability rated at 40 percent or more, and the combined rating is 80 percent.

2.  Since July 14, 2009, the combined effect of the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSION OF LAW

Since July 14, 2009, the criteria for schedular TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.16 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed his claim for TDIU on July 25, 2007, at which time the combined disability rating for multiple service-connected disabilities was 60 percent.  In a January 2010 rating decision, service connection was granted for three additional disabilities, increasing his combined disability rating, as of July 14, 2009 to 80 percent.  

As of July 14, 2009, the Veteran is service connected for hypertensive heart disease associated with hypertension, evaluated as 30 percent disabling; diabetes mellitus and traumatic arthritis of the left ankle, each evaluated as 20 percent disabling; degenerative joint disease and chondromalacia of the right knee, hypertension, tinnitus, right shoulder strain, peripheral neuropathy of the left lower extremity associated with diabetes mellitus, and peripheral neuropathy of the right lower extremity associated with diabetes mellitus, each evaluated as 10 percent disabling; and bilateral hearing loss, hemorrhoids/anal fissure, and a laceration of the scalp, each evaluated as noncompensably disabling.  

With consideration of the bilateral factor, his combined rating is 80 percent according to Table 1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2013).  Although the Veteran is not in receipt of a single disability rating of 40 percent or more, his hypertensive heart disease and hypertension and his diabetes mellitus and peripheral neuropathies of the bilateral lower extremities are each considered to have resulted from common etiologies (hypertension and diabetes mellitus, respectively).  The combined rating for hypertensive heart disease (30 percent) and hypertension (10 percent) is 40 percent and the combined rating for diabetes mellitus (20 percent), peripheral neuropathy of the left lower extremity (10 percent), and peripheral neuropathy of the right lower extremity (10 percent) is also 40 percent.  See 38 C.F.R. § 4.25, Table I.  Therefore, as there is at least one disability rating of 40 percent or more for disabilities resulting from a common etiology and a combined rating of 70 percent or more, the Veteran meets the percentage rating standards for TDIU as of July 14, 2009.  

Records from the Social Security Administration (SSA) indicate that the Veteran has been considered disabled by SSA since June 1, 2007 and receives SSA disability benefits based primarily on a diagnosis of obesity and secondarily on a diagnosis of osteoarthrosis.  On his SSA disability benefits application, the Veteran reported that he was limited physically and in his range of motion and that this prevented him from working.  In conjunction with his SSA claim, the Veteran was afforded an examination in August 2007.  At that time, the physician found that the Veteran had the ability to perform work-related activities, including sitting, speaking, and hearing.  Although the physician found that the Veteran would likely be unable to perform any exertional tasks, he indicated that the Veteran would be able to perform work involving sedentary tasks.

The fact that the Veteran can do sedentary tasks, as found by the August 2007 disability examiner, does not equate to a finding that he is able to secure and follow a substantially gainful occupation.  The Board finds that he is not.  This finding is based largely on the Veteran's training and prior job experience.  After leaving the service, the Veteran has worked primarily as a private security officer.  The Veteran's most recent employment required him to make frequent rounds on foot and to climb stairs.  According his account to a January 2007 VA examiner, the Veteran had difficulty with standing and walking due to his service-connected right knee and left ankle, and as a result, he was not able to make hourly rounds as required, but was only able to make rounds three times per night.  A June 2008 letter from his former employer notes that he resigned for medical reasons and was unable to perform the duties of a security officer.  

A VA treatment record dated July 25, 2007 reveals that the Veteran was given a permanent restriction against prolonged sitting and standing due to orthostatic hypotension.  It was noted that he needs to keep his legs out or elevated at all times when sitting.  When changing positions, such as from lying to sitting, or from sitting to standing, he needs to take two to three minutes to adjust before moving on.  The VA physician stated that the Veteran would be unable to do any work that would violate any of these restrictions.  The Veteran's orthostatic hypotension was attributed to his service-connected diabetes mellitus by the August 2007 disability examiner.  

There is no evidence that the Board can discern that the Veteran possesses the training or work experience which would permit him to obtain or retain a job conforming to the above restrictions.  Rather, the evidence indicates that his training and job experience is limited to professions which require the very type of physical activity that is precluded by his service-connected disabilities, including his lower extremity disability and orthostatic hypotension related to his diabetes mellitus.  

In Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), the Veterans' Court discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Court of Appeals for the 8th Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In this case, while the Veteran may retain the ability to perform certain sedentary occupational tasks, the evidence shows that he lacks the training and experience to realistically expect that he could obtain and maintain substantially gainful employment in such a position.  The type of occupation for which the Veteran possesses training and experience is no longer within his physical capabilities, and this is due-if not exclusively, then to a material degree-to service-connected disabilities.  As such, the Board concludes that the criteria for a TDIU are met since July 14, 2009.


ORDER

Since July 14, 2009, schedular TDIU is granted. 


REMAND

Prior to July 14, 2009, the combined service-connected rating is 60 percent, which is less than the 70 percent schedular requirement for TDIU.  During that period, the service connected ratings consist of 20 percent ratings for diabetes mellitus and traumatic arthritis of the left ankle, 10 percent ratings for degenerative joint disease and chondromalacia of the right knee, hypertension, tinnitus, and a right shoulder strain, and noncompensable ratings for bilateral hearing loss, hemorrhoids/anal fissure, and a laceration of the scalp.  The bilateral factor for the lower extremities is 2.8 percent.  

As discussed above, the Board has found that the Veteran's service-connected disabilities have rendered him unable to obtain and maintain substantially gainful employment, and that this inability extends at least as early as the January 25, 2007 permanent restriction against prolonged sitting and standing due to orthostatic hypotension.  That date corresponds exactly to the date of claim in this case.  

Where a veteran is found to be unemployable by reason of his service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for a TDIU prior to July 14, 2009 to the Director, Compensation and Pension Service for consideration of whether an extraschedular TDIU was warranted during that period.  

2.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This issue must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


